Exhibit 10.45

Oclaro, Inc. (Opnext, Inc.)

Third Amended and Restated

2001 Long-Term Stock Incentive Plan

This Plan is hereby amended and restated as of July 23, 2012 to reflect its
adoption by Oclaro, Inc. (the “Company”) pursuant to the terms of the Agreement
and Plan of Merger and Reorganization, dated as of March 26, 2012, by and among
Oclaro, Inc., Tahoe Acquisition Sub, Inc., and Opnext, Inc., (“Opnext”), and to
reflect changes to certain non-material terms of the Plan. Effective as of the
same date, this Plan shall be renamed the “Oclaro, Inc. (Opnext, Inc.) Third
Amended and Restated 2001 Long-Term Stock Incentive Plan” (the “Plan”) This Plan
amends and restates in its entirety the Opnext, Inc. Second Amended and Restated
2001 Long-Term Stock Incentive Plan, as amended (the “Second Amended and
Restated Plan”).

SECTION 1. Purpose. The purposes of this Oclaro Inc., (Opnext, Inc.) Third
Amended and Restated 2001 Long-Term Stock Incentive Plan are to (i) attract and
retain exceptional officers and other key employees, consultants and directors;
(ii) motivate such individuals by means of performance-related incentives to
achieve long range performance goals and (iii) enable such individuals to
participate in the long-term growth and financial success of the Company.

SECTION 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

“Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by, or controls or is under common control with, the Company and
(ii) any entity in which the Company has a significant equity interest, in
either case as determined by the Committee.

“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Performance Award, or Other Stock-Based Award.

“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award.

“Board” shall mean the Board of Directors of the Company.

“Change in Control” means and includes each of the following: For Awards granted
prior to July 23, 2012:

(i) A transaction or series of transactions (other than an offering of Shares to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its subsidiaries, Hitachi, Ltd., an employee
benefit plan maintained by the Company or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or



--------------------------------------------------------------------------------

(ii) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described herein) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the two-year period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof; or

(iii) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(a) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(b) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or

(iv) The Company’s stockholders approve a liquidation or dissolution of the
Company.

 

2



--------------------------------------------------------------------------------

For Awards granted on or after July 23, 2012: an event or occurrence set forth
in any one or more of subsections (i) through (iv) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):

(i) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(any such individual, entity or group, a “person”) of beneficial ownership of
any capital stock of the Company if, after such acquisition, such “person”
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) fifty percent (50%) or more of either (x) the then-outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (y) the combined voting power of the then-outstanding securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
in Control: (A) any acquisition directly from the Company (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for common stock or voting
securities of the Company, unless the “person” exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A) and (B) of subsection (b)(iii) below;

(ii) Such time as the Continuing Directors (as defined below) do not constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (A) who was a member of the Board on the
date of the execution of this Agreement or (B) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(B) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board;

(iii) The consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (A) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and (B) no
“person” (excluding any employee benefit plan (or related trust) maintained or
sponsored by the Company or by the Acquiring Corporation) beneficially owns,
directly or indirectly, thirty percent (30%) or more of the then outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or

 

3



--------------------------------------------------------------------------------

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

For all Awards, whether granted prior to, on or after July 23, 2012, the
Committee shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a Change in Control of the Company
has occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Committee” shall mean either (i) the Board or (ii) a committee of the Board
designated by the Board to administer the Plan.

“Company” shall mean Oclaro, Inc., together with any successor thereto.

“Covered Employee” means an employee who is, or could be, a “covered employee”
within the meaning of Section 162(m) of the Code.

“Director Award Election” shall have the meaning set forth in Section 8(f).

“Effective Date” shall have the meaning set forth in Section 14.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any given date, (a) if the Shares are traded on
an exchange, the closing price of a Share as reported in the Wall Street Journal
(or such other source as the Company may deem reliable for such purposes) for
such date, or if no sale occurred on such date, the first trading date
immediately prior to such date during which a sale occurred; or (b) if the
Shares are not traded on an exchange but are quoted on a quotation system, the
mean between the closing representative bid and asked prices for a Share on such
date, or if no sale occurred on such date, the first date immediately prior to
such date on which sales prices or bid and asked prices, as applicable, are
reported by such quotation system; or (c) if the Shares are not publicly traded,
the fair market value established by the Committee acting in good faith.

 

4



--------------------------------------------------------------------------------

“Incentive Stock Option” shall mean a right to purchase Shares from the Company
that is granted under Section 6 of the Plan and that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

“Independent Director” means a member of the Board who is not an employee of the
Company.

“Independent Director Grant” shall mean and include, for Awards prior to
July 23, 2012, any of an Initial Grant, Pro Rata Grant, December 2007 Grant, or
Annual Grant as set forth in Section 8(e) of the Plan.

“Newly Elected Director” shall have the meaning set forth in Section 8(f).

“Non-Employee Director” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) under the Exchange Act,
or any successor rule.

“Non-Qualified Stock Option” shall mean a right to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is not intended to
be an Incentive Stock Option.

“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.

“Other Stock-Based Award” shall mean any right granted under Section 9 of the
Plan.

“Participant” shall mean any officer or other key employee, consultant or
director of the Company or its Subsidiaries eligible for an Award under
Section 5 and selected by the Committee to receive an Award under the Plan.

“Performance-Based Award” means an Award granted to selected Covered Employees
pursuant to Section 9(c) hereof, but which is subject to the terms and
conditions set forth in Section 10 hereof. All Performance-Based Awards are
intended to qualify as Qualified Performance-Based Compensation.

“Performance Bonus Award” has the meaning set forth in Section 9(c) hereof.

 

5



--------------------------------------------------------------------------------

“Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria that will be used
to establish Performance Goals are limited to the following: net earnings
(either before or after interest, taxes, depreciation and amortization),
economic value-added, sales or revenue, net income (either before or after
taxes), operating earnings, cash flow (including, but not limited to, operating
cash flow and free cash flow), cash flow return on capital, return on net
assets, return on stockholders’ equity, return on assets, return on capital,
stockholder returns, return on sales, gross or net profit margin, productivity,
expense, margins, operating efficiency, customer satisfaction, working capital,
earnings per share, price per Share, and market share, any of which may be
measured either in absolute terms, by comparison to comparable performance in an
earlier period or periods, or as compared to results of a peer group, industry
index, or other company or companies. The Committee shall define in an objective
fashion the manner of calculating the Performance Criteria it selects to use for
such Performance Period for such Participant.

“Performance Goals” means, for a Performance Period, the goals established in
writing by the Committee for the Performance Period based upon the Performance
Criteria. Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of a division, business unit, or an
individual. The Committee, in its discretion, may, within the time prescribed by
Section 162(m) of the Code, adjust or modify the calculation of Performance
Goals for such Performance Period in order to prevent the dilution or
enlargement of the rights of Participants (a) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (b) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.

“Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.

“Plan” shall mean this Oclaro, Inc. (Opnext, Inc.) Third Amended and Restated
2001 Long-Term Stock Incentive Plan, as amended from time to time.

“Public Trading Date” means the first date upon which a Share is listed (or
approved for listing) upon notice of issuance on any securities exchange or
designated (or approved for designation) upon notice of issuance as a national
market security on an interdealer quotation system.

 

6



--------------------------------------------------------------------------------

“Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.

“Restricted Stock” shall mean any Share granted under Section 8 of the Plan.

“Restricted Stock Unit” shall mean any unit granted under Section 8 of the Plan.

“Shares” shall mean shares of common stock of the Company, par value $.01 per
share, or such other securities of the Company (i) into which such common shares
shall be changed by reason of a recapitalization, merger, consolidation,
split-up, combination, exchange of shares or other similar transaction or
(ii) as may be determined by the Committee pursuant to Section 4(b).

“Stock Appreciation Right” or “SAR” shall mean any right granted under Section 7
of the Plan to receive a payment equal to the excess of the Fair Market Value of
a specified number of Shares on the date the SAR is exercised over the grant
price of the SAR as set forth in the applicable Award Agreement.

“Subsidiary” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company and (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Committee.

“Substitute Awards” shall have the meaning specified in Section 4(e).

SECTION 3. Administration.

(a) Committee. The Board, at its discretion or as otherwise necessary to comply
with the requirements of Section 162(m) of the Code, Rule 16b-3 promulgated
under the Exchange Act or to the extent required by any other applicable rule or
regulation, shall delegate administration of the Plan to a Committee. Unless
otherwise determined by the Board, the Committee shall consist solely of two or
more members of the Board each of whom is an “outside director,” within the
meaning of Section 162(m) of the Code, a Non-Employee Director and an
“independent director” under the rules of the NASDAQ Global Market (or other
principal securities market on which Shares are traded). Notwithstanding the
foregoing: the full Board, acting by a majority of its members in office, shall
conduct the general administration of the Plan with respect to all Awards
granted to Independent Directors and for purposes of such Awards the term
“Committee” as used in this Plan shall be deemed to refer to the Board. In its
sole discretion, the Board may at any time and from time to time exercise any
and all rights and duties of the Committee under the Plan except with respect to
matters which under Rule 16b-3 under the Exchange Act or Section 162(m) of the
Code, or any regulations or rules issued thereunder, are required to be
determined in the sole discretion of the Committee. Committee members may resign
at any time by delivering written notice to the Board. Vacancies in the
Committee may only be filled by the Board.

 

7



--------------------------------------------------------------------------------

(b) Governance of the Committee. The governance of the Committee shall be
subject to the charter of the Committee as approved by the Board.
Notwithstanding the foregoing, any action taken by the Committee shall be valid
and effective, whether or not members of the Committee at the time of such
action are later determined not to have satisfied the requirements for
membership set forth in Section 3(a) or otherwise provided in the charter of the
Committee. Each member of the Committee is entitled to, in good faith, rely or
act upon any report or other information furnished to that member by any officer
or other employee of the Company or any Subsidiary, the Company’s independent
certified public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

(c) Authority of Committee. Subject to the terms of the Plan and applicable law,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Shares to be covered by,
or with respect to which payments, rights, or other matters are to be calculated
in connection with, Awards; (iv) determine the terms and conditions of any
Award; (v) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, Shares, other securities, other
Awards or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vi) determine whether, to what extent, and under what circumstances
cash, Shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Committee; (vii) interpret,
administer or reconcile any inconsistency, correct any default and/or supply any
omission in the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (viii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, and any shareholder.

(e) No member of the Committee shall be liable for any action or determination
made in good faith with respect to the Plan or any Award hereunder.

SECTION 4. Shares Available for Awards.

(a) Shares Available. Subject to adjustment as provided in Section 4(b), the
aggregate number of Shares with respect to which Awards may be granted under the
Plan shall be 798,000.1 If, after the effective date of the Plan, any Shares
covered by an Award granted under the Plan, or to which such an Award relates,
are forfeited, or if an Award has expired, terminated or been canceled for any
reason whatsoever (other than by reason of exercise or vesting), then the Shares
covered by such Award shall again be, or shall become, Shares with respect to
which Awards may be granted hereunder.

 

 

1  As adjusted pursuant to the Oclaro/Opnext merger ratio.

 

8



--------------------------------------------------------------------------------

(b) Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Section 13, the maximum
number of Shares with respect to one or more Awards that may be granted to any
one Participant during any calendar year shall be 420,0002 and the maximum
amount that may be paid in cash during any calendar year with respect to any
Performance-Based Award (including, without limitation, any Performance Bonus
Award) or any other Award which is not denominated in Shares or otherwise for
which the foregoing limitation would not be an effective limitation shall be
$1,500,000.

(c) No Other Rights. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Committee under the Plan, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of Shares subject to
an Award or the grant or exercise price of any Award.

(d) Substitute Awards. Awards may, in the discretion of the Committee, be made
under the Plan in assumption of, or in substitution for, outstanding awards
previously granted by the Company or its Affiliates or a company acquired by the
Company or with which the Company combines (“Substitute Awards”). The number of
Shares underlying any Substitute Awards shall be counted against the aggregate
number of Shares available for Awards under the Plan.

(e) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of treasury Shares.

SECTION 5. Eligibility and Participation.

(a) Eligibility. Any officer or other key employee, consultant or director of
the Company or any of its Subsidiaries who (i) was an officer or other key
employee, consultant or director of Opnext or one of its Subsidiaries on
July 23, 2012 and is currently an officer, key employee, consultant or director
of the Company or one of its Subsidiaries or (ii) is an officer or other key
employee, consultant or director of the Company or a Subsidiary who is hired by
the Company or Subsidiary after July 23, 2012 shall be eligible to be designated
a Participant.

 

 

2  As adjusted pursuant to the Oclaro/Opnext merger ratio.

 

9



--------------------------------------------------------------------------------

(b) Foreign Participants. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have employees, consultants or
Independent Directors, the Committee, in its sole discretion, shall have the
power and authority to: (i) determine which Subsidiaries shall be covered by the
Plan; (ii) determine which such employees, consultants or Independent Directors
outside the United States are eligible to participate in the Plan, subject to
Section 5(a) above; (iii) modify the terms and conditions of any Award granted
to such employees, consultants or Independent Directors outside the United
States to comply with applicable foreign laws; (iv) establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such subplans and/or modifications
shall be attached to this Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitations contained in
Sections 4(a) and 4(b) of the Plan; and (v) take any action, before or after an
Award is made, that it deems advisable to obtain approval or comply with any
necessary local governmental regulatory exemptions or approvals. Notwithstanding
the foregoing, the Committee may not take any actions hereunder, and no Awards
shall be granted, that would violate the Exchange Act, the Code, any securities
law or governing statute or any other applicable law.

SECTION 6. Stock Options.

(a) Grant. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Participants to whom Options shall be
granted, the number of Shares to be covered by each Option, the exercise price
therefor and the conditions and limitations applicable to the exercise of the
Option, which terms shall be set forth in the applicable Award Agreement. The
Committee shall have the authority to grant Incentive Stock Options, or to grant
Non-Qualified Stock Options, or to grant both types of Options. Incentive Stock
Options may only be granted to employees of the Company or employees of any
“parent corporation” or “subsidiary corporation” thereof (within the meaning of
Sections 424(e) and (f), respectively, of the Code), and the terms and
conditions of such grants shall be subject to and comply with such rules as may
be prescribed by Section 422 of the Code, as from time to time amended, and any
regulations implementing such statute. All Options when granted under the Plan
are intended to be Non-Qualified Stock Options, unless the applicable Award
Agreement expressly states that the Option is intended to be an Incentive Stock
Option. If an Option is intended to be an Incentive Stock Option, and if for any
reason such Option (or any portion thereof) shall not qualify as an Incentive
Stock Option, then, to the extent of such nonqualification, such Option (or
portion thereof) shall be regarded as a Non-Qualified Stock Option appropriately
granted under the Plan; provided that such Option (or portion thereof) otherwise
complies with the Plan’s requirements relating to Non-Qualified Stock Options.

(b) Exercise Price. The exercise price per Share subject to an Option shall be
determined by the Committee and set forth in the Award Agreement; provided, that
the exercise price for any Option shall not be less than 100% of the Fair Market
Value of a Share on the date of grant.

 

10



--------------------------------------------------------------------------------

(c) Exercise. Each Option shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter. The Committee may impose such
conditions with respect to the exercise of Options, including without
limitation, any relating to the application of federal or state securities laws,
as it may deem necessary or advisable.

(d) Term of Options. The Committee shall determine the term of each Option;
provided that such term shall not exceed ten years.

(e) Payment.

(i) No Shares shall be delivered pursuant to any exercise of an Option until
payment in full of the aggregate exercise price therefor and any related tax is
received by the Company. Such payment may be made in cash or its equivalent, or,
with the consent of the Committee (x) by exchanging Shares owned by the optionee
(which are not the subject of any pledge or other security interest) or (y) at
any time that the Shares are publicly traded on a nationally recognized stock
exchange, through delivery of irrevocable instructions to a broker (as selected
or approved by the Committee) to sell the Shares otherwise deliverable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the aggregate exercise price, or (z) by a combination of the foregoing, provided
that the combined value of all cash and cash equivalents and the Fair Market
Value of any such Shares so tendered to the Company as of the date of such
tender is at least equal to such aggregate exercise price. Notwithstanding any
other provision of the Plan to the contrary, after the Public Trading Date, no
Participant who is a member of the Board or an “executive officer” of the
Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to pay the exercise price of an Option, or continue any extension of
credit with respect to the exercise price of an Option with a loan from the
Company or a loan arranged by the Company in violation of Section 13(k) of the
Exchange Act.

(ii) Wherever in this Plan or any Award Agreement a Participant is permitted to
pay the exercise price of an Option or taxes relating to the exercise of an
Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and shall withhold such
number of Shares from the Shares acquired by the exercise of the Option.

(f) Incentive Stock Options. The terms of any Incentive Stock Options granted
pursuant to the Plan, in addition to the other requirements of this Section 6,
must comply with the provisions of this Section 6(f).

(i) Dollar Limitation. The aggregate Fair Market Value (determined as of the
time the Option is granted) of all Shares with respect to which Incentive Stock
Options are first exercisable by a Participant in any calendar year may not
exceed $100,000 or such other limitation as imposed by Section 422(d) of the
Code, or any successor provision. To the extent that Incentive Stock Options are
first exercisable by a Participant in excess of such limitation, the excess
shall be considered Non-Qualified Stock Options.

 

11



--------------------------------------------------------------------------------

(ii) Ten Percent Owners. An Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.

(iii) Failure to Meet Requirements. Any Option (or portion thereof) purported to
be an Incentive Stock Option, which, for any reason, fails to meet the
requirements of Section 422 of the Code shall be considered a Non-Qualified
Stock Option.

SECTION 7. Stock Appreciation Rights.

(a) Grant. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Participants to whom Stock Appreciation
Rights shall be granted, the number of Shares to be covered by each Stock
Appreciation Right Award, the grant price thereof and the conditions and
limitations applicable to the exercise thereof, which terms shall be set forth
in the applicable Award Agreement. Notwithstanding the foregoing, in no event
shall the per share grant price of a Stock Appreciation Right be less than 100%
of the Fair Market Value of a Share on the date of grant. Stock Appreciation
Rights shall be subject to such terms and conditions not inconsistent with the
Plan as the Committee shall impose. Stock Appreciation Rights may be granted in
tandem with another Award, in addition to another Award, or freestanding and
unrelated to another Award. Stock Appreciation Rights granted in tandem with or
in addition to an Award may be granted either at the same time as the Award or
at a later time.

(b) Exercise and Payment. A Stock Appreciation Right shall entitle the
Participant (or other person entitled to exercise the Stock Appreciation Right
pursuant to the Plan) to exercise all or a specified portion of the Stock
Appreciation Right (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount equal to the product of (i) the excess of
(A) the Fair Market Value of a Share on the date the Stock Appreciation Right is
exercised over (B) the per Share grant price of the Stock Appreciation Right and
(ii) the number of Shares with respect to which the Stock Appreciation Right is
exercised, subject to any limitations the Committee may impose. The Committee
shall determine whether a Stock Appreciation Right shall be settled in cash,
Shares or a combination of cash and Shares.

(c) Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine, at or after the grant
of a Stock Appreciation Right, the term, methods of exercise, methods and form
of settlement, and any other terms and conditions of any Stock Appreciation
Right. Any such determination by the Committee may be changed by the Committee
from time to time and may govern the exercise of Stock Appreciation Rights
granted or exercised prior to such determination as well as Stock Appreciation
Rights granted or exercised thereafter. The Committee may impose such conditions
or restrictions on the exercise of any Stock Appreciation Right as it shall deem
appropriate.

 

12



--------------------------------------------------------------------------------

SECTION 8. Restricted Stock and Restricted Stock Units.

(a) Grant. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Participants to whom Shares of
Restricted Stock and Restricted Stock Units shall be granted, the number of
Shares of Restricted Stock and/or the number of Restricted Stock Units to be
granted to each Participant, the duration of the period during which, and the
conditions, if any, under which, the Restricted Stock and Restricted Stock Units
may be forfeited to the Company, and the other terms and conditions of such
Awards, which terms shall be set forth in the applicable Award Agreement.

(b) Transfer Restrictions. Shares of Restricted Stock and Restricted Stock Units
may not be sold, assigned, transferred, pledged or otherwise encumbered, except,
in the case of Restricted Stock, as provided in the Plan or the applicable Award
Agreements. Certificates issued in respect of Shares of Restricted Stock shall
be registered in the name of the Participant and deposited by such Participant,
together with a stock power endorsed in blank, with the Company. Upon the lapse
of the restrictions applicable to such Shares of Restricted Stock, the Company
shall deliver such certificates to the Participant or the Participant’s legal
representative.

(c) Payment. Each Restricted Stock Unit shall have a value equal to the Fair
Market Value of a Share. Restricted Stock Units shall be paid to the Participant
in cash, Shares, other securities or other property, as determined in the sole
discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement.
Dividends paid on any Shares of Restricted Stock may be paid directly to the
Participant, withheld by the Company subject to vesting of the Shares of
Restricted Stock pursuant to the terms of the applicable Award Agreement, or may
be reinvested in additional Shares of Restricted Stock or in additional
Restricted Stock Units, as determined by the Committee in its sole discretion.

(d) Exercise or Purchase Price. The Committee may establish the exercise or
purchase price, if any, of any Award of Restricted Stock or Restricted Stock
Units; provided, however, that such price shall not be less than the par value
of a Share on the date of grant, unless otherwise permitted by applicable state
law.

 

13



--------------------------------------------------------------------------------

(e) Independent Director Grants. For Awards granted prior to July 23, 2012,
subsections (i) through (iv) shall apply:

(i) Newly Elected Independent Directors – Initial Grant. Each individual who is
newly elected as an Independent Director (a “Newly Elected Independent
Director”) shall, on the date on which such individual initially becomes an
Independent Director (the “Initial Grant Date”), automatically be granted a
number of Restricted Stock Units equal to the quotient obtained by dividing
(x) $35,000 by (y) the Fair Market Value of a Share on the Initial Grant Date
(the “Initial Grant”). Subject to the Independent Director’s continued service
with the Company, each Initial Grant shall vest in full on the one-year
anniversary of the Initial Grant Date.

(ii) Existing Independent Directors Initially Elected in Connection with Initial
Public Offering. Each individual who was initially elected as an Independent
Director during the period commencing on February 1, 2007 and ending on
December 12, 2007, shall on December 12, 2007, automatically be granted 3,193
Restricted Stock Units (the “December 2007 Grant”). Subject to the Independent
Director’s continued service with the Company, each December 2007 Grant shall
vest in full on the one-year anniversary of the date of grant.

(iii) Annual Grants. On the date of each annual meeting of stockholders of the
Company, each individual who becomes an Independent Director at such annual
meeting and each individual who otherwise continues to be an Independent
Director immediately following such meeting shall automatically be granted a
number of Restricted Stock Units equal to the quotient obtained by dividing
(x) $35,000 by (y) the Fair Market Value of a Share on the date of such meeting
(the “Annual Grant”). Subject to the Independent Director’s continued service
with the Company, each Annual Grant shall vest in full on the one-year
anniversary of the date of grant. For purposes of clarification, a Newly Elected
Independent Director who becomes an Independent Director at an annual meeting of
stockholders of the Company shall receive both an Initial Grant and an Annual
Grant (but not a Pro Rata Grant (as defined below)) on the date of such annual
meeting of stockholders. A Newly Elected Independent Director who is initially
elected at an annual meeting of stockholders of the Company but who does not
become an Independent Director on the date of such annual meeting shall receive
both an Initial Grant and a Pro Rata Grant (but not an Annual Grant) on the date
on which he or she initially becomes an Independent Director.

(iv) Newly Elected Independent Directors – Pro Rata Grant. In the event that a
Newly Elected Independent Director first becomes an Independent Director on a
date other than the date of an annual meeting of stockholders of the Company,
then, in addition to such Independent Director’s Initial Grant, such individual
shall automatically be granted on the Initial Grant Date a number of Restricted
Stock Units equal to the product of (A) the quotient obtained by dividing (x)
$35,000 by (y) the Fair Market Value of a Share on the Initial Grant Date,
multiplied by (B) the quotient obtained by dividing (x) 365 minus the number of
days that have elapsed from the immediately preceding annual meeting of
stockholders of the Company to the Initial Grant Date, by (y) 365 (the “Pro Rata
Grant”). Subject to the Independent Director’s continued service with the
Company, each Pro Rata Grant shall vest in full on the one-year anniversary of
the immediately preceding annual meeting of stockholders of the Company.

 

14



--------------------------------------------------------------------------------

For Awards granted on or after July 23, 2012 the type and number of Awards shall
be determined by the Board from time to time.

(f) Timing of Payment for Independent Director Grants. Each Independent Director
Grant of Restricted Stock Units shall provide that the cash, Shares or other
securities or property payable in respect of the vested Restricted Stock Units
shall be paid to the Independent Director upon the earliest to occur of (i) a
“change in control event” (within the meaning of Section 409A of the Code),
(ii) such director’s “separation from service” from the Company (within the
meaning of Section 409A of the Code), and (iii) such director’s death; provided,
however, that no such payment shall be made to an Independent Director during
the 6-month period following such Independent Director’s separation from service
if such Independent Director is a “specified employee” at the time of such
separation from service (as determined by the Company in accordance with
Section 409A of the Code) and the Company determines that paying such amounts at
the time or times set forth in this subsection (f) would be a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code. If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
day following the end of such 6-month period, the Company shall pay the
Independent Director the cumulative payments that would have otherwise been
payable to the Independent Director during such 6-month period

(g) Effect of Termination of Service. Prior to July 23, 2012, to the extent
otherwise eligible, members of the Board who are employees of the Company who
subsequently retire from the Company and remain on the Board shall receive a Pro
Rata Grant on the date of such individual’s retirement from employment and
shall, subject to his or her continued directorship, receive an Annual Grant at
each annual meeting of stockholders after his or her retirement from employment
with the Company, but shall not receive an Initial Grant.

(h) Independent Director Grant Compliance with Section 409A. Any Independent
Director Grant that constitutes, or provides for, a deferral of compensation
subject to Section 409A of the Code shall satisfy the requirements of
Section 409A of the Code and this Section 8, to the extent applicable. The Award
Agreement with respect to such Award shall incorporate the terms and conditions
required by Section 409A of the Code and this Section 8. Without limiting the
generality of the foregoing, the time or schedule of any distribution or payment
of any cash, Shares or other securities or property payable in respect of vested
Restricted Stock Units subject to Section 409A of the Code shall not be
accelerated, except as otherwise permitted under Section 409A(a)(3) of the Code
and the Treasury Regulations thereunder.

SECTION 9. Other Stock-Based Awards.

(a) General. The Committee shall have authority to grant to Participants an
“Other Stock-Based Award”, which shall consist of any right which is (i) not an
Award described in Sections 6 through 8 above and (ii) an Award of Shares or an
Award denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as deemed by the Committee to be consistent
with the purposes of the Plan. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award, including the price, if any, at
which securities may be purchased pursuant to any Other Stock-Based Award
granted under this Plan.

 

15



--------------------------------------------------------------------------------

(b) Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award, whether made as an Other Stock-Based Award under this Section 9 or as
an Award granted pursuant to Sections 6 through 8 hereof, may provide the
Participant with dividends or dividend equivalents, payable in cash, Shares,
other securities or other property on a current or deferred basis.

(c) Performance Bonus Awards. Any Participant selected by the Committee may be
granted a cash bonus (a “Performance Bonus Award”) payable upon the attainment
of Performance Goals that are established by the Committee and relate to one or
more of the Performance Criteria or other specific performance criteria
determined to be appropriate by the Committee, in each case on a specified date
or dates or over any period or periods determined by the Committee. Any such
Performance Bonus Award paid to a Covered Employee may be a Performance-Based
Award and be based upon objectively determinable bonus formulas established in
accordance with Section 10.

(d) Form of Payment. Payments with respect to any Awards granted under this
Section 9 shall be made in cash, in Shares or a combination of both, as
determined by the Committee.

SECTION 10. Performance-Based Awards.

(a) Purpose. The purpose of this Section 10 is to provide the Committee the
ability to qualify Awards other than Options and SARs and that are granted
pursuant to Sections 8 and 9 as Qualified Performance-Based Compensation. If the
Committee, in its discretion, decides to grant a Performance-Based Award to a
Covered Employee, the provisions of this Section 10 shall control over any
contrary provision contained in 8 and 9; provided, however, that the Committee
may in its discretion grant Awards to Covered Employees that are based on
Performance Criteria or Performance Goals but that do not satisfy the
requirements of this Section 10.

(b) Applicability. This Section 10 shall apply only to those Covered Employees
selected by the Committee to receive Performance-Based Awards. The designation
of a Covered Employee as a Participant for a Performance Period shall not in any
manner entitle the Participant to receive an Award for the period. Moreover,
designation of a Covered Employee as a Participant for a particular Performance
Period shall not require designation of such Covered Employee as a Participant
in any subsequent Performance Period and designation of one Covered Employee as
a Participant shall not require designation of any other Covered Employees as a
Participant in such period or in any other period.

 

16



--------------------------------------------------------------------------------

(c) Procedures with Respect to Performance-Based Awards. To the extent necessary
to comply with the Qualified Performance-Based Compensation requirements of
Section 162(m)(4)(C) of the Code, with respect to any Award granted under
Section 8 or 9 which may be granted to one or more Covered Employees, no later
than ninety (90) days following the commencement of any fiscal year in question
or any other designated fiscal period or period of service (or such other time
as may be required or permitted by Section 162(m) of the Code), the Committee
shall, in writing, (a) designate one or more Covered Employees, (b) select the
Performance Criteria applicable to the Performance Period, (c) establish the
Performance Goals, and amounts of such Awards, as applicable, which may be
earned for such Performance Period, and (d) specify the relationship between
Performance Criteria and the Performance Goals and the amounts of such Awards,
as applicable, to be earned by each Covered Employee for such Performance
Period. Following the completion of each Performance Period, the Committee shall
certify in writing whether the applicable Performance Goals have been achieved
for such Performance Period. In determining the amount earned by a Covered
Employee, the Committee shall have the right to reduce or eliminate (but not to
increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.

(d) Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company or a
Subsidiary on the day a Performance-Based Award for such Performance Period is
paid to the Participant. Furthermore, a Participant shall be eligible to receive
payment pursuant to a Performance-Based Award for a Performance Period only if
the Performance Goals for such period are achieved. In determining the amount
earned under a Performance-Based Award, the Committee may reduce or eliminate
the amount of the Performance-Based Award earned for the Performance Period, if
in its sole and absolute discretion, such reduction or elimination is
appropriate.

(e) Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Compensation shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.

SECTION 11. Amendment and Termination.

(a) Amendments to the Plan. The Board may amend, alter, suspend, discontinue, or
terminate the Plan or any portion thereof at any time; provided that any such
amendment, alteration, suspension, discontinuance or termination that would
impair the rights of any Participant or any holder or beneficiary of any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant, holder or beneficiary; provided, however, that (a) to
the extent necessary and desirable to comply with any applicable law,
regulation, or stock exchange rule, the Company shall obtain stockholder
approval of any Plan amendment in such a manner and to such a degree as
required, and (b) stockholder approval shall be required for any amendment to
the Plan that (i) increases the number of shares available under the Plan (other
than any adjustment as provided by Section 13), (ii) permits the Committee to
grant Options with an exercise price that is below Fair Market Value on the date
of grant; (iii) permits the Committee to extend the exercise period for an
Option beyond ten years from the date of grant; or (iv) prior to any grants of
Incentive Stock Options or Qualified Performance Based Compensation on or after
July 23, 2012.

 

17



--------------------------------------------------------------------------------

(b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted, prospectively or retroactively; provided that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would impair the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary.

SECTION 12. General Provisions.

(a) Nontransferability.

(i) Each Award, and each right under any Award, shall be exercisable only by the
Participant, except that upon death or disability of a Participant, if
permissible under applicable law, it shall be exercisable by the Participant’s
legal guardian or representative.

(ii) Unless otherwise specified in an Award Agreement, no Award may be
transferred or assigned by a Participant otherwise than by will or by the laws
of descent and distribution, and any such purported transfer or assignment shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute a transfer or assignment.

(b) No Rights to Awards. No Participant or other Person shall have any claim to
be granted any Award, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).

(c) Share Certificates. All certificates for Shares or other securities of the
Company or any Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares or other securities are then listed,
and any applicable Federal or state laws, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.

(d) Withholding.

(i) A Participant may be required to pay to the Company or any Affiliate and the
Company or any Affiliate shall have the right and is hereby authorized to
withhold from any Award, from any payment due or transfer made under any Award
or under the Plan or from any compensation or other amount owing to a
Participant the amount (in cash, Shares, other securities, other Awards or other
property) of any applicable withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes. The Committee may provide
for additional cash payments to holders of Awards to defray or offset any tax
arising from the grant, vesting, exercise or payments of any Award.

 

18



--------------------------------------------------------------------------------

(ii) Without limiting the generality of clause (i) above, a Participant may
satisfy, in whole or in part, the foregoing withholding liability by delivery of
Shares owned by the Participant (which are not subject to any pledge or other
security interest) with a Fair Market Value equal to such withholding liability
or by having the Company withhold from the number of Shares otherwise issuable
pursuant to the exercise of the Award a number of Shares with a Fair Market
Value equal to such withholding liability. Notwithstanding any other provision
of the Plan, the number of Shares which may be withheld with respect to the
issuance, vesting, exercise or payment of any Award in order to satisfy the
Participant’s federal, state, local and foreign income and payroll tax
liabilities with respect to the issuance, vesting, exercise or payment of the
Award shall be limited to the number of shares which have a Fair Market Value on
the date of withholding or repurchase equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income.

(iii) Notwithstanding any provision of this Plan to the contrary, in connection
with the transfer of an Award pursuant to Section 11(a) of the Plan, the
transferee shall remain liable for any withholding taxes required to be withheld
upon the exercise of such Award by such transferee.

(e) Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including
but not limited to the effect on such Award of the death, disability or
termination of employment or service of a Participant and the effect, if any, of
such other events as may be determined by the Committee.

(f) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of options, restricted stock, Shares and other types of Awards provided for
hereunder (subject to shareholder approval if such approval is required), and
such arrangements may be either generally applicable or applicable only in
specific cases.

(g) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of, or in any
consulting relationship to, the Company or any Affiliate. Further, the Company
or an Affiliate may at any time dismiss a Participant from employment or
discontinue any consulting relationship, free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement or any other written agreement between such Participant and the
Company.

 

19



--------------------------------------------------------------------------------

(h) No Rights as Stockholder. Subject to the provisions of the applicable Award,
no Participant or holder or beneficiary of any Award shall have any rights as a
stockholder with respect to any Shares to be distributed under the Plan until he
or she has become the holder of such Shares. Notwithstanding the foregoing, in
connection with each grant of Restricted Stock hereunder, the applicable Award
shall specify if and to what extent the Participant shall not be entitled to the
rights of a stockholder in respect of such Restricted Stock.

(i) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws: (i) the State of New York, without
regard to principles of conflicts of laws for all Awards granted prior to
July 23, 2012; and (ii) the State of Delaware, without regard to principles of
conflicts of laws for all Awards granted on or after July 23, 2012.

(j) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(k) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation or entitle the
Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary. Notwithstanding any other provision
of the Plan, the Plan and any Award granted or awarded to any Participant who is
then subject to Section 16 of the Exchange Act, shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 under the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule. Without limiting the generality of the
foregoing, no Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole discretion has determined that any such offer,
if made, would be in compliance with all applicable requirements of the U.S.
federal securities laws.

 

20



--------------------------------------------------------------------------------

(l) Section 409A. To the extent that the Committee determines that any Award
granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Committee determines that any Award may be subject to Section 409A of
the Code and related Department of Treasury guidance (including such Department
of Treasury guidance as may be issued after the Effective Date), the Committee
may adopt such amendments to the Plan and the applicable Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance.

(m) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(n) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

(o) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(p) Paperless Exercise. In the event that the Company establishes, for itself or
using the services of a third party, an automated system for the exercise of
Awards, such as a system using an internet website or interactive voice
response, then the paperless exercise of Awards by a Participant may be
permitted through the use of such an automated system.

SECTION 13. Changes in Capital Structure and Corporate Transactions.

(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation, spin-off, recapitalization or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting the Shares or the Share price, the Committee shall make
proportionate adjustments to reflect such change with respect to (a) the
aggregate number and kind of shares that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Sections 4(a)
and 4(b)); (b) the terms and conditions of any outstanding Awards (including,
without limitation, any applicable performance targets or criteria with respect
thereto); and (c) the grant or exercise price per share for any outstanding
Awards under the Plan. Any adjustment affecting an Award intended as Qualified
Performance-Based Compensation shall be made consistent with the requirements of
Section 162(m) of the Code.

 

21



--------------------------------------------------------------------------------

(b) In the event of a Change in Control or any transaction or event described in
Section 13(a) or any unusual or nonrecurring transactions or events affecting
the Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate, or of changes in applicable laws, regulations or
accounting principles, the Committee, on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event, is hereby authorized to take any one or
more of the following actions in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 4(b) the Committee determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Committee in its sole discretion;

(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(iii) To make adjustments in the number and type of Shares (or other securities
or property) subject to outstanding Awards, and in the number and kind of
outstanding Restricted Stock and/or in the terms and conditions of (including
the grant or exercise price), and the criteria included in, outstanding options,
rights and awards and options, rights and awards which may be granted in the
future;

(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement; and

(v) To provide that the Award cannot vest, be exercised or become payable after
such event.

 

22



--------------------------------------------------------------------------------

(c) Acceleration Upon a Change in Control. Notwithstanding the foregoing, and
except as may otherwise be provided in any applicable Award Agreement or other
written agreement entered into between the Company and a Participant, if a
Change in Control occurs and a Participant’s Awards are not converted, assumed,
or replaced by a successor entity, then immediately prior to the Change in
Control such Awards shall become fully exercisable and all forfeiture
restrictions on such Awards shall lapse. Upon, or in anticipation of, a Change
in Control, the Committee may cause any and all Awards outstanding hereunder to
terminate at a specific time in the future, including but not limited to the
date of such Change in Control, and shall give each Participant the right to
exercise such Awards during a period of time as the Committee, in its sole and
absolute discretion, shall determine.

SECTION 14. Effective and Expiration Date.

(a) Effective Date. This Oclaro, Inc.(Opnext, Inc.) Third Amended and Restated
2001 Long-Term Stock Incentive Plan shall be effective as of July 23, 2012 (the
“Effective Date”).

(b) Expiration Date. This Oclaro, Inc. (Opnext, Inc.) Third Amended and Restated
2001 Long-Term Stock Incentive Plan will expire on, and no Award may be granted
pursuant to this Plan after the tenth anniversary of the date on which the First
Amended and Restated Plan was adopted by the Board. Any Awards that are
outstanding on the tenth anniversary of such date shall remain in force
according to the terms of this Plan and the applicable Award Agreement.

 

23